Per Curiam,
The single question raised by the assignments of error relates to the measure of proof required to sustain a plea of justification in an action for libel. The instruction by the learned trial judge to the jury was that the burden was on the defendant to satisfy them by the evidence that the publication was substantially true in every material respect, but that he was not required to produce proof that would establish the guilt of the plaintiff beyond a reasonable doubt and that would warrant his conviction in a criminal court. Section 2 of the Act of *477April 11, 1901, P. L. 74 provides that: “ In all civil actions for libel the plea of justification shall be accepted as an adequate and complete defense, when it is pleaded and proved to the satisfaction of the jury as in other cases, that the publication is substantially true and is proper for public information or investigation, and has not been maliciously or negligently made.” Proof to the satisfaction of the jury “as in other cases ” means proof as in other civil cases by a preponderance of evidence, and whatever the rule may have been before, that is the measure of proof now required.
The judgment is affirmed.